DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 9-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not teach or make obvious the subject matter recited in claim 1, in particular, Johnson (US 2,471,960) disclose a sheet metal heat exchanger, thus fails to disclose a columnar primary horn in claim 1. Johnson also fails to disclose a sacrificial support which is configured to support the overhang region during additive manufacturing of the heat exchanger header as required in claims 1 and 10. Although additive manufactured fractural heat exchangers (for example Roisin, US 2013/0206374) are known and it would have been obvious to provide supports for overhang in additive manufacturing (Ploshikhin WO 2018/233866) to prevent collapsing of the material during additive manufacturing, such combination fails to provide the required (columnar) primary horn and at least one secondary horn at their respective location of the heat exchanger in claims 1 and 10.
For claim 21, Roisin discloses additive manufacturing of the fractural heat exchanger (paragraphs 0041-0042), but fails to disclose manufacturing of the primary horn and at least one secondary horn. Further, Poshikhin discloses removing supporting structure at the end of the additive manufacturing (paragraph 0012 of the translation), .
Response to Arguments
Applicant’s arguments, see remarks, filed 12/9/2021, with respect to claims 1-7 and 9-21 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763